Title: William C. Rives to James Madison, 26 June 1828
From: Rives, William Cabell
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Castle-Hill
                                
                                June 26th 1828.
                            
                        
                        
                        As the period for the meeting of the visitors of the University is now near at hand, I take the liberty to
                            remind you of your promise, & of our hopes, that, on your way thither, you will do us the favour to spend a day
                            with us. We hope that Mrs. Madison will find, in the pleasure her society would afford to numerous friends in this county,
                            a sufficient inducement to accompany you; & in this claim on her benevolence, Mrs. Rives begs to put in a large
                            share for herself. I have not found time to go to the University more than once, since my return from Washington. Every
                            thing was going on smoothly there, at that time, & the conduct of the students, I was pleased to learn, had, in
                            general, been exemplary & praiseworthy during the session. There were, however, some vague discontents, the
                            precise nature & specific causes of which I was not able satisfactorily to ascertain; & an apprehension
                            was expressed that, unless they should be successfully explored & obviated at the approaching meeting of the
                            visitors, their influence might possibly be seen in a diminished attendance upon the Institution, at the next session. How
                            much of this is to be set down to the account of habitual croaking, & how much to be
                            ascribed to an enlightened solicitude for the interests of the University, can best be determined in the investigatio[n]
                            & deliberations which are now soon to be held under the auspices of a name, which affords to all a pledge of the
                            wisest results. With the tender of Mrs. Riv[es’] & my best respects to Mrs. Madison, I remain, wit[h] sentiments
                            of profound respe[ct] your obt. serv.
                        
                        
                            
                                W C Riv[es]
                            
                        
                    